Case 1:19-cv-00331-LO-MSN Document 157-15 Filed 02/24/21 Page 1 of 5 PageID# 2358




                            EXHIBIT L
Case 1:19-cv-00331-LO-MSN Document 157-15 Filed 02/24/21 Page 2 of 5 PageID# 2359




              TELEPHONE: 1-212-558-4000
                                                                            125 Broad Street
               FACSIMILE: 1-212-558-3588
                 WWW.SULLCROM.COM                                     New York, New York 10004-2498
                                                                                         ______________________

                                                                          LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                           BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                 BEIJING • HONG KONG • TOKYO

                                                                                     MELBOURNE • SYDNEY




                                                                         November 25, 2020

        Via E-mail

        Michael J. Melkersen, Esq.,
           Melkersen Law Group, LLC,
                5 Surfside Road – Palmas Del Mar,
                    Humacao, Puerto Rico 00791.

                         Re:        Garcia, et al. v. Volkswagen Group of America, Inc., et al.,
                                    Case No. 1:19-cv-331-LO-MSN

        Dear Mike:

                        On behalf of Volkswagen Group of America, Inc. (“VWGoA”), I write to
        set forth VWGoA’s position regarding current and former employees that Plaintiffs
        proposed as additional document custodians, and to respond to a question Plaintiffs asked
        regarding certain title applications.

                       Custodians. As you are aware, in our September 28, 2020 letter, VWGoA
        proposed the following 11 custodians:

                  1.     Jerohn Anderson
                  2.     Michael Ashton
                  3.     Mark Gillies
                  4.     Carrie Glynn
                  5.     Andrew MacKnight
                  6.     Robert (Bob) McCarthy
                  7.     Bryan Reel
                  8.     Chris Sandvig
                  9.     Steven Slatton
                  10.    Patrick Stowe
                  11.    Ana Wolyniec de Freitas

        In response to your October 1, 2020 letter, VWGoA proposed in a letter dated October 15,
        2020 the following seven additional custodians:

                  12. Chi-han Chen
Case 1:19-cv-00331-LO-MSN Document 157-15 Filed 02/24/21 Page 3 of 5 PageID# 2360




            Michael J. Melkersen, Esq.
                                                                                               -2-

                    13.   Timothy Glynn
                    14.   Jed Hathaway
                    15.   David Holtz
                    16.   Robert Martell
                    17.   Gregory McReynolds
                    18.   Scott Vazin

        After careful consideration of the remaining custodians that you have requested and their
        likelihood of maintaining documents responsive to your document requests, VWGoA
        agrees to add the following individuals as custodians:

                    19. Michael Briskie, Enthusiast Specialist, VW Experiential Marketing
                        (former)
                    20. Oliver Burk, Director, Pilot Hall (former)
                    21. Kerry Christopher, Senior Manager, Product Communications, VW
                        Press & Public Relations (former)
                    22. John Ellefson, Senior Manager, Customs & Trade Compliance (former)
                    23. Amelia Fine-Morrison, Product Communications Specialist, VW Press &
                        Public Relations (former)
                    24. Kathrina (Kate) Friedmann, Assistant Manager, Program Planning &
                        Production Control (former)
                    25. Christopher (Chris) Hoener, General Manager, Fleet and CPO, VW
                        Fleet & Remarketing (former)
                    26. Artemisa Landero Lopez, Vehicle Order Manager, Sales Operations,
                        VW Sales Planning & Strategy (former)
                    27. Richard Fuentes, Technical Assistant Manager, FAP Resolution, QA-
                        Quality Steering Planning & Project (former)
                    28. Sean Maynard, Enthusiast Specialist, VW Experiential Marketing
                    29. Paulo Portela, Director, Pilot Hall (former)1
                    30. Corey Proffitt, Product Communications Specialist, VW Press & Public
                        Relations (former)
                    31. Timothy Thrun, Distribution Manager, VW Sales & Marketing: VW
                        Sales Operations, Planning & Strategy (former)
                    32. Holger Schreiber, Vehicle Order Manager, Sales Operations, VW Sales
                        Planning & Strategy (former)
                    33. Leigh Anne Sessions, Product Communications Specialist, VW Press &
                        Public Relations (former)
                    34. Scott Weitzman, General Manager, CPO, VW Fleet & Remarketing
                        (former)

        1
              Note that while Mr. Portela is a former employee of VWGoA, he is a current
        employee of Volkswagen Aktiengesellschaft.
Case 1:19-cv-00331-LO-MSN Document 157-15 Filed 02/24/21 Page 4 of 5 PageID# 2361




         Michael J. Melkersen, Esq.
                                                                                                -3-

                 35. Ralph Woll, Director, Pilot Hall (former)
                 36. Atia Yarbrough, Vehicle Order Manager, Sales Operations, VW Sales &
                     Strategy (former)

                        VWGoA does not agree to add Stuart Johnson or Oliver Schmidt as
        custodians. Stuart Johnson and Oliver Schmidt are, as you are well aware, former heads
        of VWGoA’s Engineering & Environmental Office (“EEO”), which is concerned with
        compliance with U.S. emissions laws. Nowhere in the Second Amended Complaint do
        Plaintiffs bring any allegation regarding the emissions compliance of the purported class
        vehicles. Notwithstanding, VWGoA notes that it agreed on October 15, 2020, to add
        Gregory McReynolds, an EEO manager, as a custodian. Further, Stuart Johnson and Oliver
        Schmidt were custodians in the TDI litigation, and as such VWGoA is already running
        searches over their data in the Rational database, as explained in our September 28, 2020
        letter. With respect to Michael Horn, VWGoA similarly does not believe that he should
        be added as a custodian. Nevertheless, in light of your claim that Mr. Horn was “directly
        involved in the decision to sell pre-production vehicles,” we are further considering your
        request.

                        Moreover, VWGoA does not agree to add Alexandra Juenger, Jessica
        Arzivu Mora and Oliver Wessel as custodians because they have never been employed by
        VWGoA. Finally, VWGoA declines to add Martha Brown as a custodian, given that her
        date of termination was September 1, 2007, and she was thus insufficiently involved in
        events of the relevant time period to justify adding an additional Customs custodian.

                        In light of the 36 custodians VWGoA has now agreed to, we remain highly
        skeptical that any further custodians would be warranted. Nevertheless, to the extent that
        Plaintiffs can explain why the following positions or individuals are relevant (and non-
        duplicative) to the action, we would be willing to further meet and confer:

                      Hardy Brennecke
                      Clark Campbell
                      Anthony Dickerson
                      Roberto Eggeling
                      “Executive Board members who signed Project Appropriations Requests”
                      Fabio Freccia
                      “Lifestyle Department Head”
                      Michael Hill
                      Patrick Mayer
                      Roger McAvoy
                      Rainer Michel
                      Thomas Muth
                      Steven Purcell
Case 1:19-cv-00331-LO-MSN Document 157-15 Filed 02/24/21 Page 5 of 5 PageID# 2362




         Michael J. Melkersen, Esq.
                                                                                           -4-

                     Joerg Sommer

                       Title Applications. In our November 4, 2020 meet-and-confer you asked
        VWGoA to identify the employee whose signatures appear on title applications for
        R. Garcia and Jacobson. VWGoA confirms that the signatures on the referenced title
        applications belong to Carrie Glynn, whom VWGoA has already designated as a
        custodian in this matter, as disclosed in our September 28, 2020 letter.


                                                                 Sincerely,

                                                                 /s/ Suhana S. Han

                                                                 Suhana S. Han

        cc:    Counsel of record
